DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/631477 filed on February 18, 2022.


Status of Claims
2.	Claims 1-20 are pending.


Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 21 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The foregoing analysis takes Patel out of context and distills the invention to a "gist". Patel mentions file system metadata that it validates using the FSCK utility. Patel takes the entire metadata of the file system, requests storage space for the metadata so that it can validate the entire file system metadata. [Patel, Col. 12, lines 25-39]. Patel has not indicated any reason to divide the metadata into a plurality of levels, including "a file system level metadata associated with a file system global property impacting a plurality of file system operation functions and a block level metadata associated with one or more blocks used by the file system to store data at a storage device." The Office Action mentions "obvious to try in order to provide a restore process when data is lost." This rationale is unrelated to executing a file system operation function that has a load phase, a certify phase and a commit phase using metadata segments for the function in memory, as articulated in amended Claim 1”.

	Examiner replies that Patel does teach this limitation. Col. 7 Lines 10 Patel discloses metadata describing data from a user of a file system.  Col. 9 Lines 60-65 Patel discloses an inode number.  The inode number is seen as the global property.   The inode number is seen as the global property.  Col. 7 Lines 19 Patel discloses offset where a user data starts.


On Pg. 21 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Applicant addresses the foregoing with respect to "during a load phase for executing a current file system operation function, loading, by the file system, metadata segments with the file system level metadata and the block level metadata and a data block for the current file system operation function in a memory, the current file system operation function comprising a certify phase, after the load phase, for validating the loaded metadata segments and a commit phase, after a successful certify phase for committing the current file system operation function on the loaded metadata segments and the data block," of amended Claim 1”


Examiner replies that Patel does teach this limitation. Col. 12 Lines 25-30 Patel discloses the file system checking utility verifying inconsistencies in metadata. Col. 9 Lines 55-65 Patel discloses that each file contains metadata is associated with an inode that is a pointer to data block and containing attributes and containing attributes of the file. Col. 9 Lines 60-65 Patel discloses the block level is seen as inode pointers that points to data blocks. The pointer is seen as the local property.  The file attributes are seen as the distributed property.


On Pg. 21 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Applicant addresses the foregoing with respect to "indicating a failed global property of the file system level metadata, when the inconsistency involves the failed global property of the file system level metadata and the repair process of the file system fails to repair the inconsistency," of amended Claim 1. Loafman may disclose resuming an operation after repair but there is no disclosure or reference to "indicating a failed global property" of Claim 1. The Office Action again fails to accurately meet the "determining the scope and content of the prior art" and "ascertaining the differences between the claimed invention and the prior art" prongs of the Deere test because of its interpretation of Loafman and the Claim 1 elements”. 


	Examiner replies that Patel does teach this limitation. Col. 7 Lines 10 Patel discloses metadata describing data from a user of a file system.  Col. 9 Lines 60-65 Patel discloses an inode number.  The inode number is seen as the global property.   The inode number is seen as the global property.  Col. 7 Lines 19 Patel discloses offset where a user data starts.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. U.S. Patent No. 9,665,581 (herein as ‘Patel’) and further in view of further in view of Thompson U.S. Patent Application Publication No. 20160224587 (herein as ‘Thompson’) and Loafman et al. U.S. Patent Application Publication No. 2005/0097141 (herein as ‘Loafman’).

As to claim 1 Patel teaches a method comprising: 
dividing metadata used by a file system of a storage operating system in the network storage system to execute file system operations, into a plurality of levels, each level having a metadata segment associated with a file system operation function, (Col. 7 Lines 9-10 Patel discloses metadata describing attribute of a file system.  Col. 7 Lines 18-19 Patel discloses offset where a file system where metadata ends. The offsets are seen as dividing the metadata stored by the system);
the plurality of level including a file system level metadata associated with a file system global property impacting a plurality of file system operation functions and a block level metadata associated with one or more blocks used by the file system to store data at a storage device (Col. 7 Lines 10 Patel discloses metadata describing data from a user of a file system.  Col. 9 Lines 60-65 Patel discloses an inode number.  The inode number is seen as the global property.   The inode number is seen as the global property.  Col. 7 Lines 19 Patel discloses offset where a user data starts);
during a load phase for executing a current file system operation function, loading by the file system, metadata segments with the file system level metadata and the block level metadata and a data block for the current file system operation function in a memory (Col. 9 Lines 55-65 Patel discloses that each file contains metadata is associated with an inode that is a pointer to data block and containing attributes and containing attributes of the file);
the current file system operation function comprising a certify phase, after the load phase, for validating the loaded metadata segments and a commit phase, after a successful certify phase for committing the current file system operation function on the loaded metadata segments and the data block; during the certify phase of the current file system operation function, validating by a checking process of the file system, a local property at a block level for the loaded metadata segment and a distributed property on a relationship of the loaded metadata segments to certify a state of the loaded metadata segments (Col. 12 Lines 25-30 Patel discloses the file system checking utility verifying inconsistencies in metadata. Col. 9 Lines 55-65 Patel discloses that each file contains metadata is associated with an inode that is a pointer to data block and containing attributes and containing attributes of the file. Col. 9 Lines 60-65 Patel discloses the block level is seen as inode pointers that point to data blocks. The pointer is seen as the local property.  The file attributes are seen as the distributed property);
Patel does not teach but Loafman teaches in response to a failure to validate at least one of the loaded metadata segments, using an automatic repair process of the file system during a certify phrase, to incrementally repair an inconsistency in the at least one of the loaded metadata segments indicated by the failure while maintaining the current file system operation function on hold (Par. 0040-0041 Loafman discloses repairing the corrupted metadata blocks.  Par. 0022 Loafman discloses the corruption can be an application process or scout process of a file system Par. 0022 Loafman discloses the operation is a in wait state until the corruption is repaired);
Patel and Loafman are analogous art because they are in the same field of endeavor, verifying transactions. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the file checking system of Patel to include the data integrity protection Loafman, to allow data to be restored when a data structure is lost. The suggestion/motivation to combine is that it would be obvious to try in order to provide a quicker response to repair of a filesystem (Par. 0006 Loafman).
Patel teaches asserting a boolean condition associated with the relationship between the loaded metadata segments during the automatic repair process wherein the inconsistency includes the relationship (Par. 0029 Patel discloses identifying corruptions as it performs operations.  The Boolean condition is seen as an identified corruption.  The identification of corruption would be considered true, no corruption identified would be false);
indicating a failed global property of the first system first level metadata, when the inconsistency involves the failed global property of the file system level metadata and the repair process of the file system fails to repair the inconsistency and upon successful completion of the automatic repair process phase, executing the commit phase for applying the current file system operation function to the loaded metadata segments and the data block (Par. 0043 Loafman discloses resuming the operations after repair).

As to claim 2 Patel in combination with Thompson and Loafman teaches teaches each and every limitation of claim 1.
In addition Loafman teaches wherein validating each of the loaded metadata segments during the current file system operation function comprises validating during the certify phase detection points distributed in the current file system operation function (Par. 0040 Loafman discloses detecting an corrupted area at a particular point).

As to claim 3 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 1.
In addition Loafman teaches further comprising indicating, during the certify phase, a repair method used for repairing the inconsistency (Par. 0043 Loafman discloses resuming the operations after repair).

As to claim 4 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 1.
In addition Patel teaches further comprising: utilizing a global scanner external to the file system to repair the indicated failed global property, when the repair process fails to repair the inconsistency, and using the automatic repair process of the file system for repairing any inconsistency associated with the block level metadata (Col. 7 Lines 58-63 Patel discloses providing the inode which provides attributes and a block pointer for accessing the file).

As to claim 5 Petal teaches a non-transitory machine-readable medium having stored thereon instructions for performing a method comprising machine executable code which when executed by at least one machine (Col. 5 Lines 10-15 Petal discloses a system for communicating instructions with a processor. Col. 3 Lines 5-10 Petal discloses the filesystem); causes the machine to: 
Segment metadata used by a file system of a storage operating system in the network storage system to execute file system operations, into a plurality of levels, each level having a metadata segment associated with a file system operation function, the plurality of level indicating a file system level metadata (Col. 7 Lines 9-10 Patel discloses metadata describing attribute of a file system.  Col. 7 Lines 18-19 Patel discloses offset where a file system where metadata ends. The offsets are seen as dividing the metadata stored by the system);
Associated with a file system global property impacting a plurality of file system operation functions block level metadata associated with one or more blocks used by the file system to store data at a storage device (Col. 7 Lines 10 Patel discloses metadata describing data from a user of a file system.  Col. 7 Lines 19 Patel discloses offset where a user data starts);
during a load phase for executing a current file system operation function, load by the file system metadata segments with the file system level metadata and the block level metadata and a data block for the current file system operation in a memory (Col. 9 Lines 55-65 Patel discloses that each file contains metadata is associated with an inode that is a pointer to data block and containing attributes and containing attributes of the file);
the current file system operation function comprising a certify phase, after the load phase, for validating the loaded metadata segments and a commit phase, after a successful certify phase for committing the current file system operation function on the loaded metadata segments and the data block (Col. 12 Lines 25-30 Patel discloses the file system checking utility verifying inconsistencies in metadata. Col. 9 Lines 55-65 Patel discloses that each file contains metadata is associated with an inode that is a pointer to data block and containing attributes and containing attributes of the file.  The pointer is seen as the local property.  The file attributes are seen as the distributed property);
during the certify phase of the current file system operation function, validate by a checking process of the file system a local property at a block level for the loaded metadata segments and a distributed property on a relationship of the loaded metadata segments (Col. 12 Lines 25-30 Patel discloses the file system checking utility verifying inconsistencies in metadata. Col. 9 Lines 55-65 Patel discloses that each file contains metadata is associated with an inode that is a pointer to data block and containing attributes and containing attributes of the file. Col. 9 Lines 60-65 Patel discloses the block level is seen as inode pointers that point to data blocks. The pointer is seen as the local property.  The file attributes are seen as the distributed property);
Patel does not teach but Loafman teaches in response to a failure to validate at least one of the loaded metadata segments, use an automatic repair process of the file system, during a certify phrase, to incrementally repair an inconsistency in the at least one of the loaded metadata segments indicated by the failure while maintaining the current file system operation function on hold (Par. 0040-0041 Loafman discloses repairing the corrupted metadata blocks.  Par. 0022 Loafman discloses the corruption can be an application process or scout process of a file system Par. 0022 Loafman discloses the operation is a in wait state until the corruption is repaired);
Patel and Loafman are analogous art because they are in the same field of endeavor, verifying transactions. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the file checking system of Patel to include the data integrity protection Loafman, to allow data to be restored when a data structure is lost. The suggestion/motivation to combine is that it would be obvious to try in order to provide a quicker response to repair of a filesystem (Par. 0006 Loafman).
Patel teaches the certify phase occurring between a load phase and a commit phase for certifying a state of the selected metadata segments (Col. 12 Lines 43 Patel discloses the file system checking verifying the integrity of a file system to repair the file system metadata);
indicate a failed global property of the first system level metadata, when the inconsistency involves the failed global property of the file system level metadata and the repair process of the file system fails to repair the inconsistency and upon successful completion of the automatic repair process during the certify phase, executing the commit phase for applying the current file system operation function to the loaded metadata segments and the data block (Par. 0043 Loafman discloses resuming the operations after repair).

As to claim 6 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 5.
In addition Loafman teaches wherein validating each of the loaded metadata segments during the current specific file system operation function comprises validate during the certify phase, detection points distributed in the current file system operation function (Par. 0040 Loafman discloses detecting an corrupted area at a particular point).

As to claim 7 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 1.
In addition Loafman teaches wherein the machine executable code further causes the at least one machine to: indicate, during the certify phase, a repair method used for repairing the inconsistency (Par. 0043 Loafman discloses resuming the operations after repair).

As to claim 8 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 1.
In addition Patel teaches wherein the machine executable code further causes the at least one machine to: utilize a global scanner external to the file system to repair the indicated failed global property, when the repair process fails to repair the inconsistency, and use the automatic repair process of the file system for repairing any inconsistency associated with the block level metadata (Col. 7 Lines 58-63 Patel discloses providing the inode which provides attributes and a block pointer for accessing the file).

As to claim 9 Patel teaches a computing device (Col. 5 Lines 10-15 Petal discloses a system for communicating instructions with a processor. Col. 3 Lines 5-10 Petal discloses the filesystem) , comprising: 
a memory containing machine readable medium comprising machine executable code having stored thereon instructions for triggering a metadata recovery process within a network storage system (Col. 4 Lines 48-53 Petal discloses a storage system for storing the file system);  
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to (Col. 5 Lines 10-15 Petal discloses a system for communicating instructions with a processor);
Patel teaches divide metadata used by a file system of a storage operating system in a network storage system, to execute file system operation into a plurality of levels, each level having a metadata segment associated with a file system operation function, the plurality of level including a file system level metadata associated with a file system global property impacting a plurality of file system operation functions (Col. 7 Lines 9-10 Patel discloses metadata describing attribute of a file system.  Col. 7 Lines 18-19 Patel discloses offset where a file system where metadata ends. The offsets are seen as dividing the metadata stored by the system);
and a block level metadata associated with one or more blocks used by the file system to store data at a storage device (Col. 7 Lines 10 Patel discloses metadata describing data from a user of a file system.  Col. 7 Lines 19 Patel discloses offset where a user data starts);
during a load phase for executing a current file system operation function, load by the file system metadata segments with the file system level metadata and the block level metadata and a data block for the current file system operation function in a memory (Col. 9 Lines 55-65 Patel discloses that each file contains metadata is associated with an inode that is a pointer to data block and containing attributes and containing attributes of the file);
the current file system operation function comprising a certify phase, after the load phase, for validating the loaded metadata segments and a commit phase, after a successful certify phase for committing the current file system operation function on the loaded metadata segments and the data block; during the certify phase of the current file system operation function, validate by a checking process of the file system, a local property at a block level for the loaded metadata segments and a distributed property on a relationship of the loaded metadata segments to certify a state of the loaded metadata segments, (Col. 12 Lines 25-30 Patel discloses the file system checking utility verifying inconsistencies in metadata. Col. 9 Lines 55-65 Patel discloses that each file contains metadata is associated with an inode that is a pointer to data block and containing attributes and containing attributes of the file.  The pointer is seen as the local property.  The file attributes are seen as the distributed property);
Patel does not teach but Loafman teaches in response to a failure to validate at least one of the loaded metadata segments, use an automatic repair process of the file system during a certify phrase, to incrementally repair an inconsistency in the at least one of the loaded metadata segments indicated by the failure while maintaining the current file system operation function on hold (Par. 0040-0041 Loafman discloses repairing the corrupted metadata blocks.  Par. 0022 Loafman discloses the corruption can be an application process or scout process of a file system Par. 0022 Loafman discloses the operation is a in wait state until the corruption is repaired);
Patel and Loafman are analogous art because they are in the same field of endeavor, verifying transactions. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the file checking system of Patel to include the data integrity protection Loafman, to allow data to be restored when a data structure is lost. The suggestion/motivation to combine is that it would be obvious to try in order to provide a quicker response to repair of a filesystem (Par. 0006 Loafman).
Patel teaches the certify phase occurring between a load phase and a commit phase for certifying a state of the selected metadata segments (Col. 12 Lines 43 Patel discloses the file system checking verifying the integrity of a file system to repair the file system metadata);
Loafman discloses indicate a failed global property of the first system metadata, when the inconsistency involves the failed global property of the first system level metadata and the repair process of the file system fails to repair the inconsistency and upon successful completion of the automatic repair process during the certify phase, executing the commit phase for applying the current file system operation function to the loaded metadata segments and the data block (Par. 0043 Loafman discloses resuming the operations after repair).


As to claim 10 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 9.
In addition Loafman teaches wherein validating each of the loaded metadata segments during the current file system operation function comprises validate during the certify phase, detection points distributed in the current specific file system operation function (Par. 0040 Loafman discloses detecting an corrupted area at a particular point).

As to claim 11 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 9.
In addition Loafman teaches indicate, during the certify phase, a repair method used for repairing the inconsistency s (Par. 0043 Loafman discloses resuming the operations after repair).

As to claim 12 Patel in combination with Talagala and Loafman teaches each and every limitation of claim 9.
In addition Petal teaches wherein the machine executable code further causes the processor to: utilize a global scanner external to the file system, to repair the indicated failed global property, when the repair process fails to repair the inconsistency, and use the automatic repair process for repairing any inconsistency associated with the block level metadata (Col. 7 Lines 58-63 Patel discloses providing the inode which provides attributes and a block pointer for accessing the file).

As to claim 13 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 1.
In addition Loafman teaches wherein the failed global property is associated with a counter that tracks free blocks available for use by the file system and blocks already in use by the file system (Par. 0030 Loafman discloses a block containing the different type of I/O error data. The different type of I/O error data is seen as the metadata type of different levels. The I/O error on read and the I/O error on write.  The I/O error on read and the I/O error on write is seen as the different metadata type. Each has its own repair process. The repair process is seen as the recovery process).

As to claim 14 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 1.
In addition Loafman teaches further comprising: upon failure to validate by the automatic, marking a portion of an inode tree structure used by the file system as being inaccessible, when the inconsistency involves the portion of the inode tree structure (Par. 0038 Loafman discloses the repair process contains blocking the application to the cache data using a flag or lock on the piece of metadata).

As to claim 15 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 1.
In addition Petal teaches further comprising: replacing, by the automatic repair process,  a back-pointer from an inode to a file system directory, during the certify phase, when the inconsistency is associated with the back-pointer (Col. 7 Lines 47-50 Petal discloses a cylinder group that stores metadata of the file system).

As to claim 16 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 5.
In addition Loafman teaches wherein the failed global property is associated with a counter that tracks free blocks available for use by the file system and blocks already in use by the file system (Par. 0030 Loafman discloses a block containing the different type of I/O error data. The different type of I/O error data is seen as the metadata type of different levels. The I/O error on read and the I/O error on write.  The I/O error on read and the I/O error on write is seen as the different metadata type. Each has its own repair process. The repair process is seen as the recovery process).

As to claim 17 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 5.
In addition Loafman teaches wherein the machine executable code further causes the at least one machine to: upon failure to validate, mark by the automatic repair process a portion of an inode tree structure used by the file system as being inaccessible, when the inconsistency involves the portion of the inode tree structure (Par. 0038 Loafman discloses the repair process contains blocking the application to the cache data using a flag or lock on the piece of metadata).

As to claim 18 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 5.
In addition Petal teaches wherein the machine executable code further causes the machine to: replace by the automatic repair process, a back-pointer from an inode to a file system directory, during the certify phase, when the inconsistency is associated with the back- pointer (Col. 7 Lines 47-50 Petal discloses a cylinder group that stores metadata of the file system).

As to claim 19 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 9.
In addition Loafman teaches wherein the failed global property is associated with a counter that tracks free blocks available for use by the file system and blocks already in use by the file system (Par. 0030 Loafman discloses a block containing the different type of I/O error data. The different type of I/O error data is seen as the metadata type of different levels. The I/O error on read and the I/O error on write.  The I/O error on read and the I/O error on write is seen as the different metadata type. Each has its own repair process. The repair process is seen as the recovery process).

As to claim 20 Patel in combination with Thompson and Loafman teaches each and every limitation of claim 9.
In addition Loafman teaches wherein the machine executable code further causes the processor to: upon failure to validate, mark by the automatic repair process, a portion of an inode tree structure used by the file system as being inaccessible, when the inconsistency involves the portion of the inode tree structure (Par. 0038 Loafman discloses the repair process contains blocking the application to the cache data using a flag or lock on the piece of metadata).

	
					Conclusion
			
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aston U.S. Patent Application Publication No. 2009/0183056 (herein as ‘Aston’). Aston teaches objects stored in a storage system (such as a file server system) are protected by multiple levels of validation. Each chunk of an object is associated with a chunk validator, and an object validator is computed for the object based on the chunk validators. The object validator is stored in the storage system and may be used at various times to validate the object, for example, upon a startup of the storage system, upon taking a checkpoint or "snapshot" of the status of the storage system, or at other appropriate times.


	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  June 04, 2022Examiner, Art Unit 2159            
                                                                                                                                                                                                                                                                                                                                                                /AMRESH SINGH/Primary Examiner, Art Unit 2159